L-   -




         Ron. John E. Taylor
         Chief Supervisor
         RailroadCcnmnission of Texar;
         Austin,Texas

         Dear S&r:                       Opinion No. O-1943_
                                         Re: Power of Railroadkission to
                                             delegateto anotherthe authority
                                             to sign one of its orders.

                 We hrrrrefor aoknowladgment
                                           your letterof February9, 1940,
         withdrawingthe requestfor an opinionaddressedto this office by
         your letter of February6, 1940, and substitutingin lieu thereofthe
         followingrequest:

                   "Cnthe 20th day of Deoember,1939,the Railmad Com-
             mission of Texas duly signedand enteredits ESPECIALORDER
              FIXIMGTRElLUllllBLE  PRODUCTIONOF.CRUDEOIILlI8THE VARIOUS
              FIFiLDS AND DISTRICTSIR TKM,'  which *came effeotivp_-Jan-
              uary 1, 1940, md in generalallocatedthe oil productionin
              the State of Texas for the various fields and Districtsin
              Texas as hereinaboveset ,out. (h the 24th day of January,
              1940, the RailroadConmissionduly signedand enteredits
             -'SPECIALORDER FIXING THE AlL0XMI.EPRODUCTIONOF CRUDE OIL
              XM l'R&VARIOUS FIELIxiARD DISTRIS.'%Ilil%XAS,'whioh became
              bffeativeFebruary1,,194Z,akd~in generalallocatedthe oil
              produoti? in the 3tate,ofTexas for the variousfields and
              Distriotsin Texas as hereinaboveset out.

                 "The last mentionedOrder has been in effeot since the
             first day of February,1940, and is still ti foroe and effect.

                 "First.In the.eventthe Railroadkmmission of Texas de-
             sirestoesoind its order o,fJanuary24, 1940, fixingthe
             allolable,produotionin the variousfields of Texas for the
             month of February,1940, oan 8mne be legallydome by an order
             of the Commissionsignedby swe person,authorised  bymembers
             of the Commissionto affix their signaturesthereto.
Han, John E. Taylor,Page 2   (o-1943)



        "Second. Shouldit b&h@@ -&'yolylkpaetint that
    the cmty      of the Commissioncan be legallydelegated
    by the tidiwidualmembersof the Commissionto 8ome other
    personto sign the order hereinabovereferredto, thbn
    pleaseadvisewhetheror not as a basis for the delegation
    of such power it will be neoesaaryfor the Commissionto
    hold a formal tikaringand vote suoh authorityby a majori-
    ty thereof.

         "Third. Should it be held by your Departmentthat the
     Comnissionhas the power to delegatetha authorityherein-
     above referredto, then pleaseadvisewhetheror not suoh
     authoritymay be conferredby the Ccnnmissionby a majority
    vote of the Conmrissionat a calledmeetingif such action
    'is taken by the Collmission
                               beyondthe territoriallimitsof
     the State of Texas+

        "Fourth. Should it be held by your Departmentthat as
    generalpropositionthe RailroadCommissioncan delegatethe
    authorityhere,inabove'teferred to, then pleabeadvisewhether
    or not the Commissioncould so act Pf;'sittiti i6-a place other
    that the City
                .~of Austin within the fkate of Pexasr*

         The Tiailroad
                     Qmmisaion isva public board or oommissioaauthor-
ired by the ODnatlt;ut&on
                        (   1010 16, SsotionSCI),and createdby stat-
uti (Arts.6444~644'7,'R&%25). Ita member.9    am oloarly State offiaarr
to whan are confidednot only authorityof m~ewou~ive n&xm,    but also
authorityof a quasi-judicial, quasi-lbgislature oharaotoi,involving
the exerciseof judgmentand disaretion,whiohauthorityis to bo exer-
oised and performedfor and on behalf of the State of Texas-

         The rule is quit. gensFallyreoognizsdthat publiooffioers
may not, in the absenceof express authority,delegateto anotherthe
performanceof an sot involvingthe exerciseof judment and discretion;
but may delegate,in the absence of expressprohibition,the psrfonnanoe
of aots which are purelymechanicalor ministerialin character. 46 C.
J. 1033.
        The adoptionand raoissionof prorationrules and orders by
the RailroadConanissioninvolve,in the high*& degree,the exeroissof
judgmentand ditloretion,for auoh orders,when lawfkllyadoptedand
pranulgatedby the Cummission,have the force and effect of law, pre-
scribingrules of conductwhich oonoern,not only the personsdirectly
affectedby the rule or order, but the wlfare of the State at kg*.
The power, therefore,to determina~whether a prorat%onu.,ordsr
                                                            shall ba
reaoindedcannotbe delegated,but must bs exeroisedby the Gnmuission
as auohe
FIon,Johz,E..
            Taylor,Page 3 (O-1943)



          FWthennors, it is not oon+smpIated that the members of the
 Conmissionshall act in respectto matters involvingthe exe@.oe of
 judgmentand disoretionas individuals,but as a board. When action
-bythe board on a matter involvingthe exerciseof judgmentand dis-
 oretipnisto be had, it is contemplated  that a meeting of its members
 shall b had, at which meeting at least a quorlrmshall be present,in
 order that the questionto ti determinedmay be freelydiscussedand -
 full opportu@i+.yaffordedfor a free exchangeof ideas among the mem-
 bers, that the deoisioafinallyreachedby the Canmissionwill reflect
the consideredjudgmentand opinionof the Cammissionas such, and not
the several and independently formed visas of the individualmembers
 canposingthe commission.

          Rhere a duty or powerinvolvingthe exerciseof judgmentor
discretionis entrustedto a bard or commissioncomposedof differ-
ant individuals,such board o@n act officiallyin respectto'~ths   dis-
char-pof that duty only as such, in oonvonsd seasion,  with the memlwrs
or a quorum thereofpresent. State ex rel Baria v. Alexander,130
Sm. 754, 158 Miss. 557; State ex rel Mayer v. Sohuffenhauer,  250 N.W.
767, 213 Fiis.29; State v. Kelly (New Max.) 202 P. 524, 21A.L.R.
156; McClellan,HunicpalCorporations,Sec. 695; 22 R.C.L.456; 46 C.J.
1034; 34 Tax. Jur. 457, and Texas oases cited;Mooham,Public Offloors,
p. 376.

         Moreover,the board is not at libertyto hold such a meeting
for the determinationof a questioninvolvingthe exeroiseof judgment
and discretionat any place of its choosing. On the contrary,&tiole
6447, R.S. 1925, providesthat "the ocnnaissionmay hold i5.ssessionat
any plaoe within this state when deemednecessary." By dlear implica-
tion, the statutoryprevisiondeniesto the conmissionthe authorityto
hold its meetingsor sessionsat a place outsideof the tsriitorial
limitsof this State. Rhan the law confersupon a person pcwersthathe,
as‘s naturalperson,does not possess,that power cannot accompanyhis
personbeyond the boundariesof the sovereignty  whioh his conferredthe
power. and although the Legislature may requireor authorizeoertain
officialaots to be done beyondthe State'slimits,such acts are dona
by expressauthorityor permission,and the power to perfonuthsm out-
side the territorialjurisdictionof the State is not to be implied.
Jacksonv. Hunzphrey, 1 Johns (N. Y.) 4981 McCulloughv. Scott, 182 N.C.
865, 109 S.W* 789: Meoham,Public Officers,p. 332; 46 C. J. p. 1032.

         It thus appearsthat (1) the Commissionitself,as such,must
determinethe questionwhethera prorationorder shall be rssoindsd(2)
at a meetingof its members, (3) which meetingmust be held within the
territoriallimitsof the State of Texas, (4) at which a quorum of the
Commissionars are present,and (5) that the exerciseof this power can
not be.delegated,but must be exercisedby the Commissionas such.
Hon. John E. Taylor,Pago 4 (O-1943)



         Whhenthe decisionof tb Commissionwithnspct     to the
adoptionor recissionof a prorationorder has been lawfullymade
by it, the signingof the order itselfby the individualCommission-
ers becomes a mere meohanioalorministorialaot,.whiohmay %a dal-
egatedby the Conunissionars. Bee our opinion No. O-1607,attached
heroto.

         The selectionof the person or personsto lxeroisothis power
of signingordstr for and at the instanaaand requsstof the individual
ccawnissionarswould seem to involvethe reposingof specialoonfidenoa
and trust in the person seleoted,and to that extantthe determirr*tion
of the questioninvolvingthe exerciseof jud@ent and discretion in
the s&action of such person or persons8but it is a judgmentor dison-
tion to be exercisedby the individualooarmissionersin selectingthe
parsonswho shall be authorizedtn affixtheir respsotivesignatures,
and thereforenot an act to be performedbythe board M suoh. Henoo
no meeting of the board for this purposeis required, Aud, since the
authorityto dolegatotc anotherthe mechanioalorminist~rialtinotion
of signinghis name ia a power or privilege;poasosssdby the commis-
sioneras a naturalperson,that authoritymay b lxeroisedby tha wm-
missiknsrat a time when he ,isbeyond the territoriallimits of the
state.

        We trust that the foregoingsufficiently
                                              an?.wers
                                                     the questions
presentedby you.
                                           Yours v*rgrtruly



                                      BY
                                           a/R.    W. Fairohila

                                                  R. W. Pairchild
                                                        Assistalt

RWF:P%:%w
  _-
4PmovBD FEB 9, N&O

s/Gerald C. km
MTORWEYGEXE9ALOFTEXhS                       This Opinion Considered
                                            and Approvedin Limited
                                            Conferen